MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                       FILED
regarded as precedent or cited before any                              Nov 13 2020, 9:45 am

court except for the purpose of establishing                                CLERK
the defense of res judicata, collateral                                 Indiana Supreme Court
                                                                           Court of Appeals
                                                                             and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Deborah Markisohn                                       Curtis T. Hill, Jr.
Marion County Public Defender Agency                    Attorney General of Indiana
Indianapolis, Indiana
                                                        Jodi Kathryn Stein
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Fredrick Lee Ford, Jr.,                                 November 13, 2020
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        19A-CR-2588
        v.                                              Appeal from the Marion Superior
                                                        Court
State of Indiana,                                       The Honorable Shatrese Flowers,
Appellee-Plaintiff                                      Judge
                                                        Trial Court Cause No.
                                                        49G02-1802-MR-4613



May, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-CR-2588 | November 13, 2020               Page 1 of 18
[1]   Fredrick Lee Ford, Jr., appeals following his conviction of murder.1 He raises

      two issues on appeal, which we revise and restate as: (1) whether the trial court

      committed reversible error when it admitted into evidence portions of Ford’s

      recorded police interrogation, and (2) whether the trial court’s written order

      erroneously ordered Ford to pay a $100 supplemental public defender fee. We

      affirm Ford’s conviction and remand for correction of the court’s clerical error.



                                   Facts and Procedural History
[2]   Ford and Catrina Russell began dating in August 2017, and Ford moved into

      Russell’s apartment shortly thereafter. In January 2018, Russell went on a

      cruise with an older male friend, Ronnie Rudolph, and Rudolph’s adult

      daughter. Ford began to suspect that Russell and Rudolph were romantically

      involved. On Friday, January 26, 2018, Dontoria Gilbert, Russell’s adult

      daughter, visited Russell at Russell’s apartment, and Ford called Russell while

      Gilbert was visiting. Gilbert heard Ford “hollering” at Russell over the

      telephone, and Russell asked Gilbert to get on the phone to assure Ford that

      Russell was not lying to him about where she was. (Tr. Vol. II at 153.) Later

      that day, Russell told Ford that he needed to find a new place to live.

[3]   Around 3:00 pm on Sunday, January 28, 2018, customers at the New York

      Express convenience store located at the corner of Rural Street and New York




      1
          Ind. Code § 35-42-1-1.


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2588 | November 13, 2020   Page 2 of 18
      Street in Indianapolis observed a dark Lexus sedan, later identified as Russell’s

      vehicle, pull into the parking lot. Aranda Rodriguez, Silvia Martinez, and their

      children were at the New York Express and observed an African American

      couple arguing in the Lexus. The female was in the driver’s seat and the male

      was in the passenger seat. Rodriguez and Martinez then heard a gunshot.

      They saw the woman’s body, later identified as Russell, get pushed out of the

      vehicle. The Lexus backed over the woman’s body, went forward again over

      her body, and then left the convenience store parking lot. A camera installed by

      the City of Indianapolis at the intersection of Rural Street and 10th Street

      captured the Lexus travelling north on Rural Street. Martinez took pictures of

      the car and its license plate with her phone and called 911. Russell had a

      gunshot wound to her head and died at the scene.

[4]   Sometime between 3:00 pm and 5:00 pm that same day, Ford visited his friend

      Reginald Batts at Batts’ house in the 1600 block of Gladstone Avenue. Batts

      did not expect a visit from Ford that afternoon. Ford told Batts that his car

      stopped running and “he spilt a bunch of Ketchup on him in the car.” (Id. at

      242.) Ford talked about how Russell “was probably playing around on him”

      and called her a “gold digger or something.” (Id.) Ford used Batts’ bathroom

      to try to wash the stains off his pants. Ford then used Batts’ phone to call for a

      ride and left Batts’ house. Ford did not return to the apartment he shared with

      Russell to collect his possessions after Russell’s death. Ford also did not answer

      phone calls from Russell’s father after Russell died, even though Ford had

      talked regularly with Russell’s father when Russell was alive.


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2588 | November 13, 2020   Page 3 of 18
[5]   Roughly a mile from the New York Express and near Batts’ residence,

      Indianapolis Metropolitan Police Department (“IMPD”) officers found

      Russell’s vehicle running, with significant blood staining inside the vehicle.

      Marion County Crime Lab analysis found most of the blood matched Russell’s

      DNA profile. Officers found Russell’s cell phone inside the vehicle, and near

      the vehicle, officers found Russell’s purse, a black leather jacket, a black

      stocking cap, and Russell’s 357 magnum revolver. The revolver contained one

      fired cartridge and four unfired cartridges. Crime Lab analysis revealed DNA

      found on the gun belonged to Russell and an unidentified male.

[6]   Detective Harry Dunn met with Gilbert and Gilbert’s father after Russell’s

      death, and then he attempted to contact Ford. Ford did not return Detective

      Dunn’s phone calls, but he did come for an interview at the IMPD homicide

      office on February 2, 2018. At the beginning of the interview, Detective Dunn

      read Ford his Miranda rights, 2 and Ford signed a form waiving those rights.

      Ford told Detective Dunn that on the day of Russell’s death, Ford got off work

      and returned to the apartment he shared with Russell. Ford and Russell left the

      apartment to grab something to eat. Russell drove with Ford in the passenger

      seat. According to Ford’s account, near the intersection of 35th Street and

      Keystone Avenue, Russell told Ford “to get out, [she] didn’t like [Ford’s]

      attitude and this and that[.]” (Ex. 113 at 7:39 to 7:41; Ex. 113A at 3.) Ford

      told Detective Dunn that he left his phone, keys, and debit card in the vehicle,



      2
          Miranda v. Arizona, 384 U.S. 436, 86 S. Ct. 1602 (1966), reh’g denied.


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2588 | November 13, 2020   Page 4 of 18
but he exited the car and flagged down a stranger. The stranger then drove

Ford to an area near Ford’s sister’s house. Ford said he then ran into his

nephew and his nephew gave him some clothes. Ford’s nephew and some of

his nephew’s friends then drove Ford to a hotel and paid for his room. When

Detective Dunn asked Ford questions about the hotel, Ford gave only a general

location. He could not name the hotel, nor could he say when he arrived at the

hotel. Detective Dunn asked Ford additional questions, including why Ford

did not contact law enforcement after finding out about Russell’s death:

        [Det. Dunn:] Okay. And so, uh; now, I, okay. So, and that’s
        pretty much . . . and so, and the reason why you didn’t call was
        what?


        [Ford:] Man, I was you know, uh; s[***], surprised, after that
        happened. I didn’t know what to do. I’m just have to get my
        thoughts together. ‘Cause I know they’re going to be asking me
        stuff and, you know, like I said, I was blown away. And I was
        grieving. I’m done.


        [Ford brushes his hand across his neck in a slashing motion]


        [Det. Dunn:] You was blown away and you was grieving. You
        talk to Terry? Have you talked to your family at all?


        [Ford:] (No response.)


        [Det. Dunn:] You even call Terry?


        [Ford:] My nephew and them.


Court of Appeals of Indiana | Memorandum Decision 19A-CR-2588 | November 13, 2020   Page 5 of 18
        [Det. Dunn:] So, they called and they were (inaudible) for you?
        ‘Cause your family was worried about where you was at as well,
        man.


        [Ford:] Uh, I met my nephew and them, uh; a day or so. And
        that was it. I’m alright.


        [Det. Dunn:] Alright. They uh; and so, and then what made
        you reach out, uh; last night?


        [Ford:] I’m ready to talk. And I’m done.


        [Det. Dunn:] So, you were just ready to come in ‘cause you had
        time to kind of just digest, and, and deal with your week? And
        don’t let me put any words in your mouth. I’m just, uh, I think
        that’s what I’m getting from what you’re saying, right?


        [Ford:] (Nonverbal response)


        [Det. Dunn:] You got to say out with . . . stay with me here.
        You got to say it out loud for me.


        [Ford:] Listen, listen . . .


        [Ford extends his right hand with his palm open]


        [Det. Dunn:] ‘Cause, let me, let me tell you another thing real
        quick.


        [Ford:] Let, let, let me say, let me tell you.


        [Det. Dunn stands up and grabs his keys off of the table]

Court of Appeals of Indiana | Memorandum Decision 19A-CR-2588 | November 13, 2020   Page 6 of 18
        [Det. Dunn:] Before I, I walk out of the room I’m just going to
        say it like this, okay. Is there any reason why your DNA would
        be on the gun?[ 3]


        [Ford:] Huh?


        [Det. Dunn:] Is there any reason why your DNA would be on
        that gun?


        [Ford:] No.


        [Det. Dunn:] None whatsoever?


        [Ford:] Not that I know of.


        [Det. Dunn:] And you didn’t know that it was there until she had
        the incident with Ronnie, is that right?


        [Ford:] (Nonverbal response) [Ford nods]


        [Det. Dunn:] You got to say it out loud, man.


        [Ford:] Yep.


(Ex. 113 at 16:42 to 18:24; Ex. 113A at 9-10.)




3
  At trial, Detective Dunn admitted that he did not know if Ford’s DNA was on the murder weapon at the
time he made this statement to Ford.

Court of Appeals of Indiana | Memorandum Decision 19A-CR-2588 | November 13, 2020            Page 7 of 18
[7]   Detective Dunn then continued to ask Ford questions, including questions

      about whether Ford’s DNA would be on various items Russell owned.

              [Det. Dunn:] Okay. And so, I understand the time that you’ve
              taken to digest this. Okay. But it’s totally different when you
              also identified . . .


              [Ford raises his right hand with his palm open, facing Det.
              Dunn]


              [Ford:] Big man, Big man . . .


              [Det. Dunn:] . . . as being . . . just . . .


              [Ford:] Big man.


              [Det. Dunn:] It’s Detective Dunn, sir.


              [Ford:] Oh.


              [Det. Dunn:] I respect how I talk to you.


              [Ford:] Okay. Deduct-,


              [Det. Dunn:] Please do the same.


              [Ford:] Detective Dunn . . . I’m done, man.


              [Det. Dunn:] Huh?


              [Ford:] I’m done. I’m done. I said what I said and I’m done.

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2588 | November 13, 2020   Page 8 of 18
        [Ford waives his hand with his palm open]


        [Det. Dunn:] What are you done for? We just got started.


        [Ford:] I’m done. I’m done. I spoke. I said what I said and
        that’s that. And that’s what happened.


        [Det. Dunn:] Okay. So, are you going to explain to me why
        literally you gave me the statement that you gave a-, with me
        understanding the information and the . . .


        [Ford:] Yeah, but I’m just saying . . .


        [Det. Dunn:] . . . the evidence that I have. I mean . . .


        [Ford:] . . . I’m down here.


        [Det. Dunn:] I, I but you know the totally contradicts with what .
        ..


        [Ford:] Listen, listen, listen, listen . . .


        [Det. Dunn:] . . . you just said to me.


        [Ford:] Listen. Listen to what I’m saying. I came down here to
        talk to you, you know. Ain’t had nothing to hide. Now, I’m
        done.


        [Det. Dunn:] Okay. But you . . .


        [Ford:] I’m done.


Court of Appeals of Indiana | Memorandum Decision 19A-CR-2588 | November 13, 2020   Page 9 of 18
        [Det. Dunn:] You do hear me. I’m going to make sure that you
        understand what I just said, right?


        [Ford:] Yes, sir. Yeah.


        [Det. Dunn:] Okay. And so, your DNA ain’t supposed to be on
        the gun?


        [Ford:] No.


        [Det. Dunn:] Well, we have an issue there. And then you’re on
        tape, the place that you pulled into the gas station while she’s
        driving.


        [Ford:] (Inaudible)


        [Det. Dunn:] You pushed her out of the car.


        [Ford:] Okay. Alright. I’m not saying . . .


        [Det. Dunn:] And then you actually ran over her, man!


        [Ford:] I’m not, I’m not . . .


        [Det. Dunn:] I think you was . . . (inaudible) just ask me to give
        you a break.


        [Ford:] Hey . . .


        [Det. Dunn:] . . . when you backed up and was . . .




Court of Appeals of Indiana | Memorandum Decision 19A-CR-2588 | November 13, 2020   Page 10 of 18
        [Ford:] Hey, man, I’m not saying none of that! That’s what
        you’re saying!


        [Det. Dunn:] Oh. Well, I agree. I’m saying that.


        [Ford:] Yeah.


        [Det. Dunn:] Right.


        [Ford:] Okay, then I’m done.


        [Det. Dunn:] I’m clear on that part. You, you . . . let me also
        make it more clear you ain’t admitting to, let’s just make it clear,
        right. You’re not . . .


        [Ford:] Right.


        [Det. Dunn:] . . . admitting to this being you on . . .


        [Ford:] I’m not guilty.


(Ex. 113 at 20:39 to 22:09; Ex. 113A at 12-14.) Ford denied shooting Russell or

being responsible for her death, and Detective Dunn continued to question

Ford about the details of his story. Detective Dunn questioned Ford about

where Russell told him to get out of the car, and Ford had trouble identifying

where she let him out. When Ford had trouble identifying where Russell let

him out of the car, Detective Dunn urged Ford to “help me fight for [C]atrina.”

(Ex. 113A at 20.)



Court of Appeals of Indiana | Memorandum Decision 19A-CR-2588 | November 13, 2020   Page 11 of 18
[8]   Officers arrested Ford after the interrogation, and the State charged him with

      Russell’s murder. 4 The trial court held a three-day jury trial beginning on

      September 23, 2019. The jury found Ford guilty, and the trial court imposed an

      executed sixty-four-year sentence in the Indiana Department of Correction.



                                 Discussion and Decision
                                     I. Recorded Interrogation
                              A. Detective Dunn’s Interrogation of Ford

[9]   Before trial, Ford filed a motion to suppress the videotape of Detective Dunn’s

      interrogation of Ford, and he objected at trial to the admission of the video into

      evidence. Specifically, Ford argued the portions of the interrogation after he

      said “I’m done, man” were inadmissible. (App. Vol. II at 240-241.) Because

      Ford appeals following his conviction of murder, we look at whether the trial

      court erred in admitting the challenged portions of the recorded interrogation

      into evidence. Strickland v. State, 119 N.E.3d 140, 146 (Ind. Ct. App. 2019),

      trans. denied. “A trial court has broad discretion in ruling on the admissibility of

      evidence, and we will reverse the trial court’s ruling only when the trial court

      abuses that discretion.” Scanland v. State, 139 N.E.3d 237, 242 (Ind. Ct. App.

      2019). An abuse of discretion occurs if the trial court’s decision is against the

      facts and circumstances before it or if the court misinterprets the law. Id.




      4
       The State also charged Ford with Level 3 felony armed robbery pursuant to Indiana Code section 35-42-5-1,
      but the State dismissed the armed robbery charge prior to trial.

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2588 | November 13, 2020            Page 12 of 18
       When reviewing the admissibility of evidence, “we do not reweigh the

       evidence, and we consider conflicting evidence in a light most favorable to the

       trial court’s ruling, but we also consider any undisputed evidence that is

       favorable to the defendant.” Harrison v. State, 32 N.E.3d 240, 250 (Ind. Ct.

       App. 2015), trans. denied. However, when “we consider matters of law,

       including constitutional questions, our review is de novo.” State v. Glaze, 146
N.E.3d 1086, 1091 (Ind. Ct. App. 2020), trans. denied.


[10]   Miranda bars prosecutors from using statements a person gives police during a

       custodial interrogation unless the person is first warned “that he has a right to

       remain silent, that any statement he does make may be used as evidence against

       him, and that he has a right to the presence of an attorney, either retained or

       appointed.” Miranda v. Arizona, 384 U.S. 436, 444 (1966), reh’g denied. The

       United States Supreme Court went on to explain that

               If the individual indicates in any manner, at any time prior to or
               during questioning that he wishes to remain silent, the
               interrogation must cease. At this point he has shown that he
               intends to exercise his Fifth Amendment privilege; any statement
               taken after the person invokes his privilege cannot be other than
               the product of compulsion, subtle or otherwise.
Id. at 473-74.


[11]   The subject of an interrogation must clearly and unequivocally invoke his right

       to remain silent. Wilkes v. State, 917 N.E.2d 675, 682 (Ind. 2009), reh’g denied,

       cert. denied, 562 U.S. 981 (2010). The police must then scrupulously honor the

       suspect’s right to remain silent and cease questioning the suspect. Moore v.
       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2588 | November 13, 2020   Page 13 of 18
       State, 498 N.E.2d 1, 9 (Ind. 1986). In Mendoza-Vargas v. State, we noted that a

       suspect shaking his head in response to being asked if he wanted to answer

       questions “was an obvious invocation of his right to remain silent.” 974 N.E.2d
590, 595 (Ind. Ct. App. 2012). We therefore held the police did not

       scrupulously honor the suspect’s right to remain silent when they continued to

       question him. Id. at 596. Similarly, in State v. Moore, we held police officers did

       not scrupulously honor a suspect’s right to remain silent when they continued

       to question her after she said “I’m done” and answered no when asked if she

       wanted to continue talking. 23 N.E.3d 840, 852 (Ind. Ct. App. 2014), trans.

       denied. We also held that a suspect’s statement that he was “done with

       answering questions right now” was an unequivocal invocation of his right to

       remain silent. State v. Battering, 85 N.E.3d 605, 608 (Ind. Ct. App. 2017), reh’g

       denied.


[12]   Ford asserts he clearly and unequivocally invoked his right to remain silent, and

       Detective Dunn failed to scrupulously honor his right. We agree. Ford

       indicated that he wished to stop talking by saying “I’m done” multiple times

       throughout the interrogation, trying to get Detective Dunn’s attention, and

       saying, “I said what I said and I’m done.” (Ex. 113A at 10-14.) Ford even

       used hand gestures, such was waiving his hand across his neck in a slashing

       manner and raising his right hand with an open palm towards Detective Dunn.

       (Ex. 113.) Rather than ending the interview, Detective Dunn continued to ask

       Ford questions and even said, “What are you done for? We just got started.”

       (Ex. 113A at 13.)


       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2588 | November 13, 2020   Page 14 of 18
[13]   The State argues that when Ford said “I’m done,” he “was communicating that

       his story was done and that he did not have answers to the detective’s

       questions; that is not the same as invoking silence and ending the interview.”

       (Appellee’s Br. at 16.) However, as Ford notes in his reply brief, “the

       detective’s words and actions during the interrogation compel the conclusion

       that Detective Dunn was aware Ford did not want to answer more questions.”

       (Appellant’s Reply Br. at 4.)          For example, after Ford said he was done,

       Detective Dunn got up from the table, grabbed his keys, and stood by the door

       to the interrogation room. Detective Dunn even prefaced his next question by

       saying, “Before I, I walk out of the room . . . .” (Ex. 113A at 10.) Detective

       Dunn was required to immediately cease the interview when Ford invoked his

       right to remain silent, but instead, Detective Dunn continued to badger Ford

       with questions. Therefore, we hold the trial court erred in admitting into

       evidence the portions of the interrogation that occurred after Ford indicated he

       was done with the interview. See Risinger v. State, 137 N.E.3d 292, 299-300

       (Ind. Ct. App. 2019) (holding trial court abused its discretion by admitting

       statements defendant made after he unequivocally invoked his right to remain

       silent), trans. denied.


                                              B. Harmless Error

[14]   Nonetheless, we still must determine whether the erroneous admission of

       portions of Ford’s interrogation amounts to anything more than harmless error.

       Morales v. State, 749 N.E.2d 1260, 1267 (Ind. Ct. App. 2001). “The improper

       admission of evidence is harmless error when the conviction is supported by

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2588 | November 13, 2020   Page 15 of 18
       substantial independent evidence of guilt which satisfies the reviewing court

       that there is no substantial likelihood the challenged evidence contributed to the

       conviction.” Id. When the error implicates a federal constitutional right, we

       review the error de novo and must be satisfied that the error was harmless

       beyond a reasonable doubt. Crabtree v. State, 152 N.E.3d 687, 703 (Ind. Ct.

       App. 2020).

[15]   Ford argues that admission of the portion of the interrogation video after he

       invoked his right to remain silent amounts to reversible error. He contends the

       erroneously admitted portions of the examination substantially affected his

       substantial rights because Detective Dunn’s questioning after Ford invoked his

       right to remain silent “focused the jury’s attention on potential inconsistencies

       in his statement and on his perceived unwillingness to help Dunn ‘fight for

       Catrina.’” (Appellant’s Br. at 28.) Ford also notes that the State referenced

       Detective Dunn’s “fight for Catrina” statement during the interrogation in the

       State’s closing argument. (Id.) However, properly admitted evidence

       overwhelmingly points to Ford’s guilt.

[16]   Ford and Russell had an acrimonious romantic relationship. Witnesses testified

       Russell and an African American man argued with each other in Russell’s car

       in a convenience store parking lot. Russell was shot in the head and left in the

       parking lot. Ford made an unannounced visit to Batt’s house around the time

       of the shooting and complained about spilling ketchup on himself and all over

       his car. Russell’s car was found near where the shooting occurred and a short

       distance from Batt’s house. Russell’s car was stained with her blood and a gun

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2588 | November 13, 2020   Page 16 of 18
       with a fired cartridge was recovered near her vehicle. Also, before Ford

       invoked his right to remain silent, he admitted to being in Russell’s car with

       Russell near the time of the shooting, and Ford could not identify the hotel

       where he claimed to have stayed the night of the shooting. Therefore,

       overwhelming independent evidence existed to support the jury’s guilty verdict.

       While Ford’s statements after invoking his right to remain silent should not

       have been admitted, we hold such error was harmless. Wright v. State, 766
N.E.2d 1223, 1232 (Ind. Ct. App. 2002) (holding erroneous admission of

       statements police obtained in violation of Miranda was harmless error because

       sufficient independent evidence supported conviction).


                                       II. Public Defender Fee
[17]   When imposing sentence, the court explained, “Due to the Defendant’s length

       of incarceration, the Court is finding the Defendant indigent to a fine, indigent

       to a court cost, and indigent to a public defender fee.” (Tr. Vol. IV at 44.)

       However, the order following Ford’s initial hearing and the sentencing order

       assess a $100 public defender fee. (App. Vol. II at 32; 84.) Ford argues

       assessment of the public defender fee in the sentencing order was a clerical error

       and asks us to remand the case for correction of the clerical error. The State

       likewise asks us to “remand for clarification of the trial court’s intent to impose

       the $100 supplemental public defender fee.” (Appellee’s Br. at 22.)

[18]   When a trial court’s oral pronouncement and its written sentencing order differ,

       “we examine them together to discern the intent of the sentencing court.”

       Walker v. State, 932 N.E.2d 733, 738 (Ind. Ct. App. 2010), reh’g denied. The trial
       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2588 | November 13, 2020   Page 17 of 18
       court indicated it was not imposing fees because of the length of Ford’s

       sentence. Ford was in his fifties at the time of sentencing and likely will pass

       away before completing his sentence. Therefore, we find the trial court

       unambiguously intended not to impose the $100 public defender fee, and we

       remand for correction of the sentencing order. See id. at 739 (remanding for

       correction of the Amended Judgment and Chronological Case Summary given

       the unambiguous nature of the trial court’s pronouncement).



                                              Conclusion
[19]   The trial court erred in admitting the portions of Ford’s interview that occurred

       after Ford invoked his right to remain silent by saying “I’m done” and using

       hand gestures. Nonetheless, such error was harmless because overwhelming

       independent evidence supported the jury’s guilty verdict. We therefore affirm

       Ford’s conviction. However, we remand the case for correction of the

       sentencing order to indicate Ford is not required to pay a supplemental public

       defender fee.

[20]   Affirmed and remanded.

       Riley, J., and Altice, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2588 | November 13, 2020   Page 18 of 18